Citation Nr: 0913045	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-38 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of right ankle disability in excess of 20 percent 
from October 31, 2004 to October 31, 2005, and in excess of 
30 percent from October 31, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, wherein the RO, in part, assigned a 
30 percent disability rating to the service-connected 
residuals of a right ankle fracture, effective October 31, 
2005, the date VA received the Veteran's claim for increased 
rating.  The Veteran timely appealed the RO's March 2006 
rating action to the Board, and this appeal ensued.  

By a March 2007 rating action, the RO assigned a temporary 
total (100 percent) rating to the service-connected right 
ankle disability, effective October 18, 2006, pursuant to the 
provisions of 38 C.F.R. § 4.30 (2008).  A 30 percent rating 
was assigned for the period from December 1, 2006 under 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (ankylosis of the 
ankle).  Therefore, the increase rating issue on appeal 
includes the rating periods from October 31, 2004 (one year 
prior to October 31, 2005 increased rating claim) to October 
18, 2006, and (following the temporary total rating period) 
from December 1, 2006.  

In a December 2007 rating action, the RO granted service 
connection for surgical scars of the right ankle.  An initial 
10 percent rating was assigned, effective October 18, 2006.  
The Veteran did not enter a notice of disagreement with this 
rating; therefore, the 10 percent separate rating for 
surgical scars of the right ankle is not an issue on appeal 
before the Board.  

In January 2009, the Veteran failed to report for a hearing 
scheduled before a Veterans Law Judge at the RO in St. 
Petersburg, Florida.  As the Veteran has not provided any 
explanation for his failure to report, his request for a 
personal hearing is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d), 20.704(d) (2008).




FINDINGS OF FACT

1.  For the entire period of increased rating claim from 
October 31, 2004, the service-connected right ankle 
disability has more nearly approximated ankylosis in 
dorsiflexion limited to between 0 and 10 degrees.  

2.  For the entire period of increased rating claim from 
October 31, 2004, the service-connected right ankle 
disability has not for any period of increased rating claim 
more nearly approximated ankylosis in plantar flexion at 40 
degrees, or ankylosis in dorsiflexion at more than 10 
degrees, or ankylosis with abduction, adduction, inversion, 
or eversion deformity.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for an increased rating of 30 percent for 
the service-connected right ankle disability have been met 
for the period of increased rating claim from October 31, 
2004 to October 31, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5270 (2008).

2.  The schedular criteria for an increased rating in excess 
of 30 percent for the service-connected right ankle 
disability have not been approximated for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5270 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon 
receiving a complete or substantially complete application, 
VA must notify the claimant of any information and evidence 
not of record that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice for increased 
rating claims requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  Id.  

In a January 2006 letter to the Veteran, VA specifically 
notified him of the substance of the VCAA including the types 
of evidence necessary to establish his increased evaluation 
claim for right ankle disability, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  An August 2008 letter from the RO to the Veteran 
contained the level of specificity as enunciated in Vazquez-
Flores v. Peake.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA outpatient and private treatment reports, along with 
copies VA orthopedic examination reports, dated in March 2006 
and December 2007, are of record.  The Veteran has not 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the 
increased evaluation claim for the period at issue in the 
analysis below.  In fact, on a February 2007 VCAA Notice 
Response Form, the Veteran specifically indicated that he did 
not have any additional evidence to submit in support of his 
current appeal.  For these reasons, the Board finds that VA 
has complied with the duty to assist requirements of the VCAA 
with respect to the increased rating claim on appeal.  
Accordingly, the Board will address the merits of the claim.

Increased Rating for Right Ankle Disability

Service-connected residuals of right ankle disability 
historically have been rated as 10 percent disabling from 
1984, and 20 percent disabling from 1995.  The Veteran's 
claim for increased rating was received on October 31, 2005.  
During the currently appealed claim for increased rating, the 
RO did not address or grant an increased rating in excess of 
20 percent for the increased rating claim period from October 
31, 2004 to October 31, 2005 (date of claim); increased the 
rating to 30 percent for the period from October 31, 2005; 
granted a temporary total (100 percent) rating for the period 
from October 18, 2006 to December 1, 2006; and granted a 30 
percent rating for the (post-convalescent) rating period from 
December 1, 2006.  

Because a temporary total (100 percent) rating has been 
assigned for the increased rating claim period from October 
18, 2006 to December 1, 2006, the remaining periods on appeal 
for increased rating consideration are from October 31, 2004 
(one year prior to the October 31, 2005 increased rating 
claim) to October 18, 2006, and from December 1, 2006 to the 
present.  The ratings for these relevant periods have been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(ankylosis of the ankle).  There was an erroneous rating 
decision reference reflecting the assignment of a 30 percent 
disability rating under Diagnostic Code 5271; however, 
because 20 percent is the maximum rating available under 
Diagnostic Code 5271, this was clearly an administrative 
error in assignment of diagnostic code in this Veteran's case 
where the evidence and analysis reflects findings that more 
nearly approximate the 30 percent criteria for ankylosis 
(Diagnostic Code 5270).  For this reason, the Board need not 
address the less favorable limitation of motion criteria 
under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating 
with impairment of function will, however, be expected in all 
instances.  
38 C.F.R. § 4.21.  The Veteran's entire history is reviewed 
when making disability evaluations. See generally 38 C.F.R. 
4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2008).

In this case, the Veteran essentially contends that his 
service-connected right ankle disability is more severely 
disabling than that reflected by the assigned disability 
ratings, including the 30 percent disability rating.  He 
contends that the right ankle disability had worsened, 
manifested constant and severe daily pain after about four 
hours of standing, that he had lost all range of motion, and 
that the right ankle disability affected his job by requiring 
him to work fewer hours, and affected his everyday life.  

In this case, the RO has assigned a 30 percent rating to the 
Veteran's service-connected right ankle disability under 
Diagnostic Code 5270, the code used to rate ankylosis of the 
ankle.  Pursuant to Diagnostic Code 5270, a 30 percent rating 
is warranted where there is evidence of ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or 
ankylosis in dorsiflexion between 0 and 10 degrees.  A 40 
percent rating requires ankylosis in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a.  Normal ranges of ankle 
motions are 0 to 20 degrees for dorsiflexion and 0 to 45 
degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

After a review of all the evidence, the Board finds that, for 
the entire period of increased rating claim from October 31, 
2004, the service-connected right ankle disability has more 
nearly approximated ankylosis in dorsiflexion limited to 
between 0 and 10 degrees, as required for a 30 percent 
disability rating under Diagnostic Code 5270.  38 C.F.R. 
§ 4.71a.  The Board finds that, for the one year period prior 
to receipt of the Veteran's claim for increased rating that 
was received on October 31, 2005, the evidence shows that 
entitlement to a 30 percent disability rating for right ankle 
disability had arisen.  The historical evidence includes 
notation of status post open reduction and internal fixation 
of the right ankle, which provides some historical clinical 
evidence of limitation of motion and function due to the 
internal fixation.  Other historical evidence includes an 
October 1995 VA examination finding reflects dorsiflexion of 
the right ankle only to neutral, with no more than 20 degrees 
of plantar flexion, with additional clinical findings of 
swelling, tenderness.  As part of the current appeal, the 
Veteran contends that the right ankle disability has 
worsened, including during the one year period prior to his 
increased rating claim, and that he had constant and severe 
daily pain after about four hours of standing, that he had 
lost all range of motion, and that the right ankle disability 
affects his job by requiring him to work fewer hours, and 
affects his everyday life.  

Resolving reasonable doubt on the question of when 
entitlement to a 30 percent disability rating arose, the 
Board finds that, for the entire one year period prior to the 
October 31, 2005 receipt of the veteran's claim for increased 
rating, the evidence shows that an increase in disability of 
the right ankle disability had occurred to warrant a 30 
percent disability rating.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. 
§ 3.400(o).  As indicated in Hazan v. Gober, 10 Vet. App. 
511, 522 (1997) in this case, the Board has determined that 
the language "within one year from such a date" in 38 
U.S.C.A. § 5110(b)(2) and similar regulatory language in 38 
C.F.R. 
§ 3.400(o)(2) do not preclude the assignment of an effective 
date for the 30 percent increased rating earlier than the 
date of receipt of increased rating claim.

In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period 
prior to the date of receipt of the claim for increased 
rating, rather than reading the statutory and regulatory 
requirements as invoking a closed one year period based upon 
when the evidence first showed that entitlement arose, the 
Board has applied the rule of resolving such interpretive 
doubt in the veteran's favor.  See Brown v. Gardner, 513 U.S. 
115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) 
("interpretive doubt is to be resolved in the veteran's 
favor"), as quoted in Hazan at 521. 

The evidence also includes VA outpatient and examination 
reports that uniformly disclose that right ankle dorsiflexion 
and plantar flexion were limited to 10 degrees.  (See, July 
2006 and December 2007 VA outpatient and examination reports, 
respectively).  The Board is aware that the Veteran's right 
ankle has caused him functional impairment due to pain, 
stiffness, and limited motion.  To that end, the Veteran 
described having a constant stabbing-type pain over the 
lateral aspect of the right foot that flared-up with 
prolonged standing (i.e., four or five hours of standing)   
and interfered with his job as a chef.  (See, December 2007 
VA examination report).  

The Board has specifically considered the additional 
limitations of motion and function of the right ankle, 
primarily due to pain, as a factor in determining that the 
limitation of motion of the Veteran's right ankle disability 
more nearly approximates ankylosis of the right ankle, rather 
than just severe limitation of motion.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
more specifically considered the additional functional 
limitations to reach its finding that the Veteran's right 
ankle ankylosis more nearly approximates ankylosis in 
dorsiflexion limited to between 0 and 10 degrees, as required 
for a 30 percent disability rating under Diagnostic Code 
5270.  38 C.F.R. §§ 4.40, 4.45.  Resolving reasonable doubt 
in the Veteran's favor, the Board finds that the schedular 
criteria for an increased rating of 30 percent for the 
service-connected right ankle disability have been met for 
the period of increased rating claim from October 31, 2004 to 
October 31, 2005.  38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, even with considerations of 
additional limitation due to orthopedic disability factors 
such as pain, for the entire period of increased rating claim 
from October 31, 2004, the service-connected right ankle 
disability has not for any period of increased rating claim 
more nearly approximated ankylosis in plantar flexion at 40 
degrees, or ankylosis in dorsiflexion at more than 10 
degrees, or ankylosis with abduction, adduction, inversion, 
or eversion deformity, as required for a higher rating under 
Diagnostic Code 5270.  38 C.F.R. § 4.71a.  As noted above, in 
order to warrant a maximum 40 percent rating under Diagnostic 
Code 5270, there would have to be evidence of ankylosis of 
the right ankle in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  This has not 
been demonstrated in the Veteran's case.  

In this case, VA outpatient and examination reports uniformly 
disclose that right ankle dorsiflexion and plantar flexion 
were limited, at most, to 10 degrees.  
(See, July 2006 and December 2007 VA outpatient and 
examination reports, respectively).  The December 2007 VA 
examination report also disclosed that right ankle inversion 
and eversion were reported as "normal."  (See, December 
2007 VA examination report).  Thus, as the above-cited VA 
outpatient and examination reports do not disclose that the 
service-connected right ankle was ankylosed in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, and there was no clinical evidence of 
ankylosis with abduction, adduction, inversion or eversion 
deformity, the schedular criteria for a 40 percent evaluation 
under Diagnostic Code 5270 have not been met for any period 
of increased rating claim.

The Board has considered all potentially available diagnostic 
criteria to determine whether rating under other criteria is 
more favorable to the Veteran, but finds that a higher rating 
is not warranted under any other rating criteria.  Under 
Diagnostic Code 5262, the code used to rate impairment of the 
tibia and fibula, a 30 percent rating is warranted where 
there is impairment of the tibia and fibula manifested by 
malunion with marked ankle disability.  If the impairment is 
manifested by nonunion of the tibia and fibula, and there is 
loose motion, requiring brace, a maximum 40 percent rating 
will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In order to warrant the next highest rating of 40 percent, 
which is the maximum rating available under Diagnostic Code 
5262, there would need to be evidence of nonunion of the 
tibia and fibula, with loose motion, requiring brace.  In 
this case, there is no clinical evidence of nonunion of the 
tibia and fibula with loose motion in the record.  X-rays of 
the right ankle, performed by VA in December 2007, have been 
interpreted as showing post-surgical changes and findings 
that suggested thickening of the distal Achilles tendon, 
which were thought to have been post-traumatic, but nonunion 
was not reported.  

In addition, the Veteran does not require the use of a brace.  
To this end, while a March 2006 VA examination report 
disclosed that the Veteran used a boot-type brace to 
ambulate, this was not confirmed when VA evaluated the 
appellant in December 2007.  In fact, the December 2007 VA 
examiner specifically indicated that the Veteran ambulated 
without any assistive devices, to include a brace.  That same 
examination report also revealed that the Veteran's gait was 
described as "normal."  He ambulated with a slight right-
sided limp.  (See, March 2006 and December 2007 VA 
examination reports).  Thus, as the above-cited evidence does 
not disclose nonunion of the tibia and fibula with loose 
motion requiring a brace, the schedular criteria for a 40 
percent rating under Diagnostic Code 5262 have not been met 
or more nearly approximated.  38 C.F.R. § 4.71a. 

Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1)(2008), but finds that no evidence that the 
service-connected right ankle disability caused marked 
interference with the Veteran's employment as a chef beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of this 
disability.  Notwithstanding the representative's October 
2008 general assertions of profound or marked interference 
with employment, the evidence does not show a marked 
interference with employment, but shows that the Veteran 
works as a chef but his hours at work have been limited due 
to pain and discomfort in his ankle.  The Veteran 
specifically reported that, after four or five hours of 
standing while working as a chef, the right ankle disability 
interferes with prolonged standing required to work as a 
chef.  

This is the type of functional impairment that is 
contemplated by the schedular rating criteria, including the 
limitation of motion and function due to such factors that 
include pain and fatigability, which the Board has 
specifically considered in its findings that the Veteran's 
right ankle disability more nearly approximated ankylosis, 
and more nearly approximated the 30 percent schedular rating 
criteria for ankylosis.  The existing schedular rating is 
already based upon the average impairment of earning capacity 
and incapacitating episodes, so contemplates the degree of 
economic inadaptability.  In the absence of such factors, the 
Board finds that the requirements for an extraschedular 
evaluation for the service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An increased rating of 30 percent for the service-connected 
right ankle disability, for the period of increased rating 
claim from October 31, 2004 to October 31, 2005, is granted; 
an increased rating in excess of 30 percent, for the entire 
period of the claim, is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


